Case: 3:17-cv-00250-WHR-MJN Doc #: 50 Filed: 05/29/20 Page: 1 of 5 PAGEID #: 622

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

WILMA BROWN,
Plaintiff,
vs Case No. 3:17¢v250
WILMINGTON TRUST, N.A.,
Defendant. District Judge Walter H. Rice

 

AMENDED PRELIMINARY PRETRIAL CONFERENCE ORDER;
NEW TRIAL DATES AND OTHER DATES SET FROM 5/17/21 ON 12/5/20

 

PERTINENT SETTINGS
1. Required disclosures under Fed. R. Civ. P. 26(a)(1): expired — 10/2/19

2. Settlement demand by Plaintiff upon Defendant to be
made by: 12/1/20; response — 12/22/20

 

3. Written notification to Court re: contingent consent or
Refusal to Magistrate Judge for trial purposes only:* close of business 6/29/20

4. Cut-off date for filing of motions directed to
pleadings (including motions to dismiss filed
pursuant to Fed. R. Civ. P. 12): n/a

5. Cut-off date for filing of motion to amend and
to add parties: 8/3/20

6. Identification of lay witnesses with synopsis of their
testimony to be filed by: 8/18/20
Case: 3:17-cv-00250-WHR-MJN Doc #: 50 Filed: 05/29/20 Page: 2 of 5 PAGEID #: 623

10.

11.

12.

Ld

14.

15,

16.

The dates to reveal the identity of expert witnesses

and to provide a copy of the expert’s report (Rule 26(a)
(2)(B)) or the subject matter and summary of facts and
opinions for experts not required to prepare reports
(Rule 26(1)(2)(C)) are:

Plaintiff(s) to Defendant(s)

Defendant(s) to Plaintiff(s)

Rebuttal Expert(s)

Request for admissions:

Cut-off DEADLINE for discovery:

Status conference following discovery deadline
to explore ADR options:

(By telephone with Judge Rice who will manage

case from this point forward to resolution or trial
unless otherwise ordered.)

Cut-off date for filing of motions for summary judgment:

Cut-off date for all other pretrial motions, i.e., motions
in limine, motions for a view, etc.:

Joint Final Pretrial Order by parties to be filed no
later than:

Trial exhibits to be exchanged by:

Final Pretrial Conference to be held:

In Chambers on:

By Telephone Conference Call on:

Deadline for submitting proposed jury instructions,
including verdict forms and interrogatories (with
additional copy to be submitted to the Court in
Word format to rice_chambers@ohsd.uscourts.gov),

and original copies of depositions, with designations,
that counsel intend to use at trial:

 

9/15 /20

 

9/15/20

10/15/20

12/18/20

 

1/19/21

 

Tuesday, 1/26/21 at 5:00 pm

 

2/19 /21: memo contra — 3/19/21
reply memo — 4/6/21

Tuesday, 5/25/21

 

Tuesday, 6/1/21

Friday, 6/4/21

 

Tuesday, 6/8/21 at 5:00 pm

At least 10 days prior to trial
Case: 3:17-cv-00250-WHR-MJN Doc #: 50 Filed: 05/29/20 Page: 3 of 5 PAGEID #: 624

17. Deadline for submitting counter-designations: At least 10 days prior to trial
18. Trial on the merits,

before the Court, beginning:  ——s—“‘—sSsSsSSSSSsSsSsse ee eee

 

 

to a jury, beginning: 6/21/21
19. Law Clerk assigned to case: Lisa Woodward
20. Magistrate Judge assigned to case: Michael J. Newman

 

*In order to guarantee the availability of a judicial officer to try your case on the date set
in this entry, it is the request of the Court that each counsel speak with his/her client as to the
possibility of consenting to a referral to the Magistrate Judge for purposes of trial only. In this
fashion, the undersigned will handle all aspects of this litigation subsequent to the discovery cut-
off including the trial (if he is available). If the undersigned is otherwise committed in trial on
the date set for trial herein, the Magistrate Judge who has managed the case through the
discovery cut-off will be able to try this case. Absent a referral to the Magistrate Judge (and it is
always the right of the party to so refuse), the undersigned will try this case on the date set, or
upon a very short-term trailing docket thereafter, even if it means trying more than one case at a
given time. Please notify the Court in writing as to your client’s wishes in this regard not later
than 20 days from the date of the preliminary pretrial conference.

There will be no continuation of discovery beyond the discovery cut-off date, absent
express approval of the Court or the Magistrate Judge obtained upon showing of good cause.

The discovery "cut-off" deadline means that ALL discovery must be concluded, as

opposed to simply requested, by the discovery "cut-off" date. Purely as a hypothetical example,
Case: 3:17-cv-00250-WHR-MJN Doc #: 50 Filed: 05/29/20 Page: 4 of 5 PAGEID #: 625

request for the production of documents, with a 28-day response time, must be served upon the
opposing party in sufficient time to allow said party to respond prior to the discovery "cut-off"
date.

Except for good cause shown, no extension of the discovery "cut-off deadline will be
allowed if such extension would impact adversely on the date set for the filing of motions for
summary judgment or the trial date set herein.

In order to make certain that progress towards disposition of the captioned cause does not
become "gridlocked" by discovery disputes, this Court would offer an invitation to counsel of
record, should such a discovery dispute arise, prior to the discovery cut-off deadline, and,
further, should the parties have exhausted all extra-judicial means of resolving same, to call the
Magistrate’s office, in order to advise the Magistrate’s Courtroom Deputy of the need for a brief
discovery conference. The Magistrate will then convene a brief discovery conference in the
hope of resolving the impasse without the necessity of filing motions to compel, motions for

protective order, etc.

Pursuant to 28 U.S.C. §636(b), this case is hereby referred to the assigned United
States Magistrate Judge from the date of this Order until the discovery cut-off date set
herein on any extension granted by the Magistrate Judge or District Judge. At which time
Judge Rice will assume management of said case through resolution or trial, unless
otherwise ordered. The Magistrate Judge to whom the case is referred is authorized to
perform any and all functions authorized for full-time United States Magistrate Judges by
statute, including, without limiting the generality of the foregoing, all motions to remand

removed cases to state court, all motions to dismiss or for judgment on the pleadings under
Case: 3:17-cv-00250-WHR-MJN Doc #: 50 Filed: 05/29/20 Page: 5 of 5 PAGEID #: 626

Fed. R. Civ. P. 12, and all discovery-related motions. In each such case, the Magistrate
Judge shall proceed in accordance with Fed. R. Civ. P. 72.

IT IS SO ORDERED.

Cesc i) ‘As

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
